Citation Nr: 1750723	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-24 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for bilateral foot disorder, to include pes planus and hammertoes.


REPRESENTATION

Veteran represented by:	Mr. J. Michael Woods, Attorney at Law 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1979 to October 1984. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Atlanta, Georgia (RO).  

On her September 2012 substantive appeal, VA Form-9, the Veteran indicated her desire to testify before a member of the Board at the RO.  She was scheduled for such a hearing in March 2016; however, she withdrew her request just prior to that date.  Thus, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (d) (2016).

In an April 2016 decision, the Board found that new and material evidence had been received to reopen a previously denied claim for entitlement to service connection for a foot disorder, and remanded the underlying claim for additional development.   A review of the record reflects that there has been compliance with the Board's remand directives and the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Also, in April 2016, the Board remanded several issues for issuance of a statement of the case (SOC) following a timely notice of disagreement of a July 2014 rating decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Although the Veteran has not yet been issued a SOC in regards to those issues, the Veterans Appeals Control and Locator System (VACOLS) shows they are in active status and being processed by the RO.  To avoid any further delays on those issues, the Board will not address them herein. 



FINDINGS OF FACT

1.  The Veteran's pes planus was demonstrated on her April 1979 examination prior to entrance into active service.  The presumption of soundness does not apply. 

2.  There is clear and unmistakable evidence that the Veteran's pes planus did not increase in severity beyond the natural progress of the disease during her period of service.

3.  The preponderance of the competent evidence of record is against a finding that the Veteran has a current bilateral foot disorder that is etiologically related to her period of service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in May 2010 and January 2012 letters.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including her service treatment records, post-service treatment records, and VA examination reports.

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303 (b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Generally, to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306 (b) (2016).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2016).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for a bilateral foot disorder.  She contends that her current bilateral foot disorders first manifested during her period of service and are related to her period of service.  The Veteran reports that she sought treatment for bilateral foot problems caused by her boots being too tight, and she injured her left foot when a truck backed over her foot.  She denies having any chronic foot problems prior to her enlistment into service.  See reported medical history in August 2010 and July 2014 VA examination reports. 

A review of the Veteran's April 1979 enlistment examination shows that she was assessed with moderate pes planus, asymptomatic.  Here, the evidence shows that the Veteran had pre-existing pes planus prior to her entrance into active service.  As such, there is no presumption of soundness at service entry with respect to this condition.  38 U.S.C.A. § 1111. 

A pre- existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b).  Essentially, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The questions on appeal now become whether there is evidence of increase in disability during service, and whether there is clear and unmistakable that any increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1111.  The Board turns first to the question of whether there was evidence of increase in the Veteran's pes planus during her period of service.  

The available service treatment records confirm that the Veteran sought treatment for various problems involving her feet.  For instance, these records reflect that the Veteran complained of bunions and calluses on her feet as result of her boots being too small during boot camp.  See July 1979, August 1979, and September 1979 service treatment records.  She also sought treatment for onychomycosis on both of her great toes.  See June 1981 and July 1981 service treatment records.   In November 1983, the service treatment records show that her left foot was injured from being run over by a truck.  X-ray film at that time did not reveal fracture; however, it was noted that she had "A+" pes planus.  She required surgical removal of her left great toenail.  Her August 1984 examination prior to separation shows her feet were evaluated as normal.  She complained of history of foot trouble on the associated report of medical history, but it was noted that she had history of left foot injury, which had healed. 

The record shows that the Veteran originally filed her claim for service connection for a foot disorder in 2003.  The RO denied her claim in a May 2004 rating decision, because the evidence failed to demonstrate a current diagnosed disability.

The first available post-service treatment of foot problems comes from an October 2007 VA treatment record.  VA treatment record shows that the Veteran presented with complaints of contracted right second toe and thickening of toenails.  She reported a history of trauma to the right lower extremity.  Clinical evaluation revealed evidence of contracted right second toe, pes planus, and onychomycosis.  She had toenails surgically removed from her right second, third, and fourth toes.  A February 2008 VA podiatry consultation report notes that the Veteran's right hammertoe was secondary most likely to her past ankle fusion and compensatory flexion attempt to grasp ground.  A July 2010 MRI report of the feet shows that the Veteran had bilateral hallux valgus, but there was no evidence of fracture in either foot.  It also showed that the Veteran had internal fixation of the right ankle joint. 

The report of an August 2010 VA feet examination continues to show diagnoses of bilateral pes planus, bilateral hallux valgus, and right hammertoes, as well as x-ray evidence of degenerative arthritis in both feet.  

The Veteran was afforded another VA foot examination in July 2014.  In that examination report, the VA examiner noted that the Veteran denied any foot problems prior to her enlistment into service and she stated that her foot pain first manifested during her period of service.  She also reported an in-service injury when her left foot was back over by a truck.  The VA examiner noted that although the Veteran did not complain of foot problems until 2003, she had been previously treated for right ankle fusion in 1996.  The examination report shows diagnoses of bilateral pes planus, right foot hammertoes, bilateral hallux valgus, residuals of fracture left foot and arthritis in both feet.  (The Board previously found that the 2014 VA examiner did not provide an adequate medical opinion regarding the etiology of the Veteran's diagnosed foot disorder; however, the recorded medical history and clinical findings can be considered.)

Despite the lack of finding of worsening pes planus on August 1984 examination prior to separation as well as in the post-service VA treatment records, the Board cannot ignore the medical evidence of in-service complaints of bilateral foot pain as well as the need for different shoes.  As such, the Board finds that there is evidence of an increase in severity of the Veteran's bilateral pes planus during her period of service.  The remaining question on appeal is whether there is clear and unmistakable evidence any increase in disability was either temporary or not beyond the natural progress of the disease in order to rebut the presumption of aggravation.  38 U.S.C.A. § 1111. 

The Board again acknowledges the service treatment records corroborated the Veteran's lay assertions that she experienced increased bilateral foot pain during her period of service.  However, in a November 2016 VA medical opinion report, the VA examiner opined that the Veteran's pes planus was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  This opinion was based on a review of the claims folder, including the findings from the prior VA examination reports as well as the Veteran's reported medical history.  The VA examiner acknowledged that the Veteran sought treatment for bilateral foot pain, but this was a normal progression of her pre-existing pes planus.  The VA examiner found that a review of the Veteran's service treatment records and post-service medical records as well as consideration of her lay statements did not demonstrate aggravation of her pes planus beyond the natural progression of the disease.  The VA examiner concluded that the Veteran's pes planus was clearly and unmistakably not aggravated beyond its natural progression by her period of service. 

When rendering this opinion and providing rationale to support it, the VA examiner was fully aware of the Veteran's reported medical history and considered her reports in conjunction with a review of the medical evidence.  Thus, the Board finds the VA examiner's opinion to be highly probative evidence and entitled to great weight. Additionally, the examiner's opinion is not contradicted by any medical evidence.  It is therefore found to be the most probative evidence of record.

Moreover, the Board has reviewed the service treatment records, and none of the service treatment records show a finding of permanent worsening of her pes planus beyond the natural progression of the disease her period of service.  Rather, her separation examination report shows her feet were evaluated as normal despite her complaints of foot troubles at that time. 

In this case, the Veteran's pes planus was demonstrated on her April 1979 examination prior to enlistment.  The evidence of record clearly and unmistakably shows that the pre-existing pes planus was not permanently aggravated by the Veteran's military service beyond the natural progression of the disease.  Even though the Board cannot ignore lay evidence of increased bilateral foot symptomatology during service and since service, the Board finds that the Veteran is not competent as to the question of whether her underlying preexisting disorder was permanently aggravated beyond its natural progress in service.  The Board finds that the VA examiner's medical opinion carries far more weight, and the claim must be denied.  As such, the presumption of aggravation has been rebutted and entitlement to service connection for pes planus is not warranted.

In addition, the Board has considered whether the Veteran has any other current diagnosed foot disorder related to her period of service.  As noted above, the post-service medical evidence also shows current diagnoses of bilateral hallux valgus, right hammertoes, and arthritis in each foot.  

Here, none of the Veteran's current foot disorders were first diagnosed during her period of service, and there is no x-ray evidence of arthritis until 2010, which comes decades after her separation from service.  See 38 C.F.R. § § 3.303, 3.307, 3.309.  While the record does show the Veteran sought in-service treatment for bilateral foot problems and her left foot was injured, the competent evidence of record weighs against a finding that the Veteran has a current bilateral foot disorder is etiologically related to her period of service, to include her in-service foot complaints.  

The only medical nexus opinions of record weigh heavily against the Veteran's claim.  In this regard, the February 2008 VA podiatry consultation report shows that the Veteran's contracted right second toe (hammertoe) was secondary to her right ankle fusion and compensatory flexion attempt grasp.  The August 2010 VA examiner provided a similar nexus opinion.  

Also, in the November 2016 VA medical opinion report, the VA examiner opined that it was less likely than not that the Veteran's current diagnosed foot disorders were related to her period of service, to include in-service foot complaints.  The VA examiner supported this medical opinion by noting that a review of the service treatment records did not document a chronic ongoing treatment or condition for hammertoes, hallux valgus, or degenerative arthritis.  The VA examiner considered the Veteran's in-service complaints as well as her reported medical history, but concluded the Veteran's foot disorders were less likely than not related to her military service.  The record presents no competent medical opinion in favor of the claim.  

The Board has considered the Veteran's assertions that her current diagnosed foot disorders are related to her period of service.  However, the evidence of record does not demonstrate that the Veteran has medical training so as to be able to provide an etiology between her current foot disorders and her period of service through her observation of her symptomatology alone.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notably, the determination of the nature and etiology of foot disorders requires diagnostic testing and medical expertise to determine its very nature, which would extend beyond the Veteran's capabilities to assess continuity of symptoms.  Rather, the record contains more persuasive medical opinion of record discussed above.  

The Board acknowledges that service connection can also be award based on continuity to symptomatology of a chronic disease, even though the chronic condition was not shown in service or during an applicable presumption period as long as all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes the Veteran's general lay assertions that she has experienced foot pain since in-service foot injury.  

The Board acknowledges that the Veteran is competent to attest to her observations when her foot problems first began and the continuity of similar symptoms since then disorder.  38 C.F.R. § 3.159(a)(2).  Although the Veteran is competent to attest to her symptomatology, her competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the Board places greater probative value in the various medical opinions of record that weigh against a medical nexus between the Veteran's current diagnosed foot disorders and her period of service. 


	(CONTINUED ON NEXT PAGE)





As described, the Veteran's pes planus existed prior to service and presumption of soundness does not apply, and the evidence of record clearly and unmistakably shows that her pes planus was not permanently aggravated by her military service.  Moreover, the Veteran does not have any current diagnosed foot disorder that has been related to her period of service.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.  


ORDER


Entitlement to service connection for a bilateral foot disorder is denied. 



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


